                  Case 1:19-cr-00651-LTS Document 607
                                                  613 Filed 04/21/21
                                                            04/22/21 Page 1 of 1




                                                                 April 21, 2021
  VIA ECF
  Hon. Laura Taylor Swain
  United States District Judge
  Southern District of New York                                   0(02(1'256('
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl Street
  New York, New York 10007

            Re:    United States v. Raul Vidrasan, 19 Cr. 651 (LTS)

  Dear Judge Swain:

          My client in the above-captioned case is currently scheduled to be sentenced by this Court on
  May 6, 2021. We have mailed a copy of the April 16th Final PSR to Mr. Vidrasan, but he has not yet
  received it. Mr. Vidrasan would like to review the Final PSR and a draft of the sentencing submission
  before I file it. For these reasons, I respectfully request approximately a two-week adjournment of the
  sentencing date and the submission deadlines for both Parties.

         I have conferred with AUSA Samuel Rothschild and he informs me that the Government does
  not object to this request. The Parties are both available on the following days:

        x   May 19th,
        x   May 24th,
        x   May 26th, and
        x   May 27th.

            Thank you for the Court’s consideration of this letter motion.

7KHVHQWHQFLQJLVDGMRXUQHGWR0D\                     Respectfully submitted,
DWDP
6225'(5('                                                             /s/

                                                                 Aaron Mysliwiec
V/DXUD7D\ORU6ZDLQ&KLHI86'-
                                                                 Attorney for Raul Vidrasan


  cc:       Elizabeth Hanft, AUSA (via ECF)
            Robert Sobelman, AUSA (via ECF)
            Samuel Rothschild, AUSA (via ECF)
